Case 1:13-cv-00002-ACK-WRP Document 819 Filed 12/28/20 Page 1 of 8   PageID #:
                                 11479


                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF HAWAI`I

                                   )
 CHAD BARRY BARNES,                )
                                   )
             Plaintiff,            )
                                   )        Civ. No. 13-00002 ACK-WRP
        v.                         )
                                   )
 SEA HAWAI`I RAFTING, LLC;         )
 et al.                            )
                                   )
                                   )
             Defendants.           )
                                   )

             ORDER REGARDING PAYMENT OF ENHANCED SANCTIONS

             On November 11, 2020, Defendant Kris Henry and

 Defendant Aloha Ocean Excursions LLC (“AOE”) (together referred

 to as “Defendants”) filed a Motion seeking to pay the $40,000 in

 Court-ordered enhanced sanctions regarding the wrongful

 commercial-use permit transfer (the “permit sanctions”) under an

 installment plan because they are purportedly unable to pay the

 full sanctioned amount at one time due to their financial

 condition resulting from the COVID-19 pandemic and current

 economic and tourism downturn.        ECF No. 794; see also ECF No.

 776.    This Order addresses that Motion, as well as Defendants’

 additional request to include in the installment plan the

 custodial costs and attorney’s fees awarded as further enhanced

 sanctions (respectively, the “custodial cost sanctions” and the

 “attorney’s fee sanctions”).      ECF No. 810.


                                   - 1 -
Case 1:13-cv-00002-ACK-WRP Document 819 Filed 12/28/20 Page 2 of 8   PageID #:
                                 11480


                                BACKGROUND

            In the original Motion, Defendants asked the Court to

 allow them to pay the $40,000 portion of the enhanced sanctions

 imposed by ECF No. 776, accounting for the loss to Plaintiff

 Barnes for the value of the commercial-use permit (the permit

 sanctions), in an installment plan over time.         ECF No. 794 at 2-

 3.    They represent that they have faced substantial economic

 challenges in light of the COVID-19 pandemic and resulting

 economic downturn.     Id.   Defendants propose that they pay

 “$10,000 up front with monthly payments of $500 until the

 sanction is paid off, with the option to pay the full balance at

 any time without penalty if economic circumstances improve.”

 Id.

            The day after the Motion was filed, the Court advised

 the parties that it intends to decide the Motion without a

 hearing and directed Plaintiff Barnes to file a response.           ECF

 No. 796.   Plaintiff Barnes filed a response to the Motion on

 November 16, in which he objected to any installment plan or

 delayed payment.    ECF No. 798.     The Court then directed

 Defendants to make the up-front $10,000 payment by November 23

 and advised that it would then consider whether or not an

 installment plan pertaining to the balance of the $40,000 in

 enhanced permit sanctions would be appropriate under the

 circumstances.    ECF No. 800.

                                    - 2 -
Case 1:13-cv-00002-ACK-WRP Document 819 Filed 12/28/20 Page 3 of 8   PageID #:
                                 11481


            To make a responsible determination about a possible

 payment plan, the Court directed Defendants to submit certain

 financial information for the Court to review in camera.            Id.

 Specifically, the Court required Defendants to submit (1)

 current financial statements of Defendant AOE and Defendant

 Henry, (2) the past 6 months of records of gross receipts

 provided to the Department of Land and Natural Resources

 (“DLNR”) pertaining to Defendant AOE’s earnings in connection

 with the monthly permit fees paid to DLNR, and (3) a monthly

 income and expense statement of Defendant AOE’s gross receipts

 and total expenses for each of the past 6 months.         Id.

 Defendants submitted documents to the Court in response.            Upon

 review, the Court directed Defendants to provide supplemental

 information pertaining to the financial statements of Defendant

 Henry and Defendant AOE.      ECF No. 807.    The Court received those

 documents on December 9.      Following a request by Plaintiff

 Barnes, ECF No. 811, the Court then directed Defendants to

 submit for in camera review their 2019 federal tax returns, as

 well as Defendant AOE’s State of Hawai`i 2019 year-ending semi-

 annual general excise tax return and its 2020 mid-year semi-

 annual general excise tax return.       ECF No. 814.    The Court

 received the requested tax returns on December 21.

            Meanwhile, on December 7, Defendants filed a request

 to include the payment of the custodial cost sanctions in any

                                   - 3 -
Case 1:13-cv-00002-ACK-WRP Document 819 Filed 12/28/20 Page 4 of 8   PageID #:
                                 11482


 installment plan the Court may approve.        ECF No. 810.    Those

 custodial costs were determined by Magistrate Judge Porter to

 total $8,638.64, accounting for the costs paid by Plaintiff

 Barnes between August 29, 2019, and August 13, 2020.          See id.;

 see also ECF No. 799 (Judge Porter’s Order Regarding Custodial

 Costs).   Plaintiff Barnes filed an opposition to that request

 objecting to any delay in payment because he states that he is

 struggling financially and because Defendant Henry has avoided

 payment for maintenance and cure.       ECF Nos. 811 & 813.



                                DISCUSSION

            As discussed above, the Court must decide whether

 Defendants should be allowed to pay the enhanced sanctions

 imposed against them over time with an installment plan.

 Defendants request that they be allowed to pay an up-front

 payment of $10,000, followed by monthly installments of $500

 until the $40,000 in permit sanctions are paid off, while

 retaining the option to pay the remaining balance at any time if

 their economic circumstances should improve.         ECF No. 794 at 2-

 3.   They also request that the $8,638.64 in custodial cost

 sanctions be included in the same installment plan.          ECF No.

 810.

            Pursuant to the minute order dated December 2, 2020,

 Defendants have made the initial $10,000 payment.         ECF No.

                                   - 4 -
Case 1:13-cv-00002-ACK-WRP Document 819 Filed 12/28/20 Page 5 of 8   PageID #:
                                 11483


 807.   The Court notes that payment of the remaining $30,000

 balance of the permit sanctions would take five years if paid in

 monthly installments of $500.      And that does not even include

 the additional custodial cost and attorney’s fee sanctions.           The

 Court further notes that Defendant Henry—as sole owner of

 Defendant SHR and Defendant AOE, both LLCs—has pursued various

 efforts—some of which the Court has sanctioned him for—to avoid

 paying maintenance and cure to Plaintiff Barnes for over nine

 years.   Still, Defendants’ Motion represents that, with the

 COVID-19 pandemic and resulting economic downturn, Defendant AOE

 is no longer operating and in fact had been losing money even

 before the pandemic began earlier this year.

            The Court has reviewed in camera the financial data

 submitted by Defendants and finds that the adverse economic

 conditions resulting from the COVID-19 pandemic warrant a

 payment plan.    The Court thus will allow the following payment

 arrangement:    Defendant AOE and Defendant Henry are directed to,

 jointly and severally, pay monthly installments of $500, to be

 paid by the end of the third week of each month and to commence

 in January 2021; then, commencing on November 1, 2021, such

 installments shall be increased to $1,000 per month, to be paid

 by the end of the third week of each month, but with the

 remaining balance of the $40,000 in enhanced permit sanctions to

 be paid in full, by no later than October 31, 2022.          With

                                   - 5 -
Case 1:13-cv-00002-ACK-WRP Document 819 Filed 12/28/20 Page 6 of 8     PageID #:
                                 11484


 Hawai`i‘s tourism industry already increasing and with the

 vaccines now being distributed, the Court concludes that

 Defendant AOE should be operating more successfully within the

 next several months and thus able to make the required payments.

 The Court has considered Plaintiff Barnes’s destitute economic

 condition as represented in his filings, e.g. ECF Nos. 811 &

 813, and the need to provide for a viable payment plan in view

 of the challenging financial circumstances of Defendants.

            Defendants have also requested that the custodial cost

 sanctions and attorney’s fee sanctions be included in any

 approved installment plan.       As far as the custodial cost

 sanctions, the Court DENIES Defendants’ request made in ECF No.

 810.1/   Given Plaintiff Barnes’s destitute condition and that

 this involves repayment to Plaintiff Barnes of the custodial

 costs he incurred because of Defendant Henry’s wrongful actions,

 the Court DENIES Defendants’ request and ORDERS Defendant Henry

 and Defendant AOE to reimburse Plaintiff Barnes for the

 custodial cost sanctions in the amount of $8,638.64 pursuant to

 Magistrate Judge Porter’s Order, ECF No. 799.           Defendants are


       1/ The Court notes that the custodial cost sanctions include both (1) a
 requirement to pay the ongoing custodial costs for the insurance and storage
 of the vessel Tehani, and (2) a requirement to reimburse Plaintiff Barnes for
 the custodial costs that he paid to the U.S. Marshal between August 29, 2019,
 and August 13, 2020, totaling $8,638.64. The former—that is, those ongoing
 costs that are still accruing—must obviously be paid concurrently as owed.
 Defendants’ request regarding the custodial cost sanctions appears to only
 seek an installment plan with respect to the latter—that is, the $8,638.64 in
 costs already paid by Plaintiff Barnes. See ECF No. 810. The Court
 construes it as such.

                                    - 6 -
Case 1:13-cv-00002-ACK-WRP Document 819 Filed 12/28/20 Page 7 of 8   PageID #:
                                 11485


 ordered to make full payment within 10 days of the issuance of

 this Order.

            Finally, with respect to the attorney’s fee sanctions,

 that matter is still under review by Judge Porter.         See ECF No.

 806.   Accordingly, the Court will not consider that request at

 this time.



                                CONCLUSION

            In sum, the Court makes the following rulings in

 deciding Defendants pending motions, ECF Nos. 794 & 810:

            1.    Defendant AOE and Defendant Henry’s request for

 an installment plan to pay off the $40,000 enhanced sanction for

 the value of the commercial-use permit, ECF No. 794, is GRANTED

 IN PART.   Defendants have already paid the initial $10,000

 payment, and Defendants shall, by this Court’s Order, jointly

 and severally pay monthly installments of $500, to be paid by

 the end of the third week of each month and to commence in

 January 2021; then, commencing on November 1, 2021, such

 installments shall be increased to $1,000 per month, to be paid

 by the end of the third week of each month, but with the

 remaining balance of the $40,000 in enhanced permit sanctions to

 be paid in full, by no later than October 31, 2022.          The Court

 cautions that a failure to timely make such installment payments

 may result in the Court declaring the entire balance accelerated

                                   - 7 -
Case 1:13-cv-00002-ACK-WRP Document 819 Filed 12/28/20 Page 8 of 8      PageID #:
                                 11486


 and immediately due.      Defendants have the option to pay the

 balance in full at any time without penalty.

            2.    Defendant AOE and Defendant Henry’s request that

 they be allowed to pay the $8,638.64 in custodial cost sanctions

 in the same installment plan, ECF No. 810, is DENIED.

 Defendants are ORDERED to pay that amount within 10 days of the

 issuance of this Order.

            3.    The Court makes no determination on a payment

 plan for the attorney’s fees owed in connection with the

 enhanced sanctions because that matter is under review by

 Magistrate Judge Porter.




            IT IS SO ORDERED.

            DATED:    Honolulu, Hawai`i, December 28, 2021.




                                     ________________________________
                                     Alan C. Kay
                                     Sr. United States District Judge




 Barnes v. Sea Hawaii Rafting, LLC, et al., Civ. No. 13-00002 ACK-RLP, Order
 Regarding Payment of Enhanced Sanctions.




                                     - 8 -
